FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FRANK BUTLER,                             No. 07-56204
                Petitioner-Appellee,         D.C. No.
                 v.                       CV-06-07576-
BEN CURRY,                                  JVS(RNB)
             Respondent-Appellant.
                                           OPINION

      Appeal from the United States District Court
          for the Central District of California
   Honorable James V. Selna, District Judge, Presiding

                 Argued and Submitted
         February 4, 2008—Pasadena, California

                     Filed June 9, 2008

     Before: Cynthia Holcomb Hall, Susan P. Graber,
            Marsha S. Berzon, Circuit Judges.

                 Opinion by Judge Berzon




                            6429
6432                 BUTLER v. CURRY


                      COUNSEL

Davina T. Chen, Deputy Federal Public Defender, Los Ange-
les, California, for the petitioner.
                       BUTLER v. CURRY                     6433
William H. Shin, Deputy Attorney General, Los Angeles, Cal-
ifornia, for the respondent.


                          OPINION

BERZON, Circuit Judge:

   Frank Butler alleged in his petition for writ of habeas cor-
pus that his Sixth Amendment rights were violated when the
California state trial court imposed an “upper term” sentence
based on two aggravating factors not proved to a jury beyond
a reasonable doubt. The district court, relying on Cunningham
v. California, 127 S. Ct. 856 (2007), agreed, and granted the
writ. The State contends that Cunningham, which struck down
California’s determinate sentencing law (“DSL”), announced
a “new rule” that cannot be applied on collateral review. In
the alternative, the State maintains that the requirements for
habeas relief under the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”) have not been met, and that,
even if they were, there was no constitutional violation.

   We conclude that the result in Cunningham was clearly dic-
tated by the Supreme Court’s Sixth Amendment case law, in
particular by Blakely v. Washington, 542 U.S. 296 (2004),
decided before Butler’s conviction became final. The state
court decision in Butler’s case was contrary to this clearly
established law. Further, Butler’s constitutional rights were
violated when the statutory maximum for his crime was
increased on the basis of facts found by a judge by a prepon-
derance of the evidence, rather than admitted or found by a
jury beyond a reasonable doubt. We cannot, however, deter-
mine whether this violation was harmless in the absence of
further factfinding about what evidence was presented to the
state trial court judge in support of the allegation that Butler
was on probation at the time of his crime. For that reason, we
remand to the district court for an evidentiary hearing.
6434                       BUTLER v. CURRY
                          I.   Background.

                               A.   Trial.

  Frank Butler was tried in California state court for an
assault on his former wife, Daria Butler. At trial, the Butlers
provided conflicting accounts of the assault. The judge’s find-
ing with regard to one of the aggravating factors turned, to
some degree, on whose story was believed.

  1.   Daria testified:

   She and Butler married in 1989 and had two children
together, Barbara and Laquan, prior to their divorce in 1993.
Her fights with Butler had been physical in the past, and she
had hit him on more than one occasion. Daria had obtained at
least three restraining orders against Butler, and she and But-
ler had repeatedly ended their relationship. In the summer of
2000, they reconciled once again, and Daria drove to St.
Louis to pick up Butler and bring him back to California. Sev-
eral months after Butler’s return to California, Daria and But-
ler separated once more, and Daria obtained a restraining
order against Butler, still in place at the time of the June 28,
2001 incident. The Butlers reconciled yet again in January or
February of 2001 and were living together, with their two
children, at the time of the assault.

  In 1977, Daria was in an abusive relationship with a differ-
ent boyfriend. She obtained a gun and asked her boyfriend to
meet her in an alley, where she shot and seriously injured
him. At that time, she “didn’t have any knowledge of shelters
or restraining orders or anything.”

   On the evening of June 28, 2001, Daria and Butler had a
dispute about a letter she had received from another ex-
husband asking for help. Butler left the room; Daria “could
tell that he was kind of getting upset.” Later in the evening,
Daria tried to talk with Butler in their bedroom, but he left the
                           BUTLER v. CURRY                 6435
room, slamming the door behind him. Daria decided to sleep
in the downstairs office, but soon after she had gotten into bed
downstairs, Butler entered the office and began yelling at her
about her ex-husband. He then turned and left the room.

   Soon thereafter, Daria decided to return to the bedroom,
and Butler followed her there, “cursing and screaming” at her.
Daria retrieved Butler’s suitcase from the bedroom closet; as
she turned and placed it on the bed, she felt a blow to the back
of her head and “the blows kept coming.” At some point dur-
ing the attack, Daria realized that she was being hit with an
iron. The attack left “blood spattered all across the room for
several feet on the walls, the door,” and the fan.

   Daria began screaming for her children. Laquan testified
that when he responded to his mother’s screams, he found his
mother on the floor of the bedroom crying and “bleeding in
the back of her head.” The police arrived shortly thereafter,
and Daria was taken to the hospital, where she received six to
eight staples in the back of her head. Deputy Calvo, the sher-
iff’s deputy assigned to investigate the case, confirmed that
when he arrived at the scene he found a shattered iron.

  2.   Butler testified:

   Daria was the one who had instigated physical confronta-
tions in their relationship, attacking and slapping him during
marriage counseling sessions, and throwing things at him dur-
ing arguments. At one point several months before the inci-
dent in question, Daria bit him on the chest after an argument.

  After Daria told him about the letter from her ex-husband,
he responded that she should tell her ex-husband that she
could not help him because she was with Butler now. Daria
became visibly angry. Butler attempted several times through-
out the evening to speak with her, but she refused to have a
conversation with him. After his final attempt to speak with
her in the downstairs office, he concluded that it was better if
6436                        BUTLER v. CURRY
he simply left, so he went upstairs to pack. Daria followed
him upstairs to the bedroom, and he saw that she had a knife
in her left hand. She came at him with the knife, and he
grabbed the iron from his closet and hit her with it until she
dropped the knife. Laquan, Barbara, and Deputy Calvo all tes-
tified that they did not see a knife in the bedroom after the
attack.

   3. The jury found Butler guilty of corporal injury to a
spouse (Cal. Penal Code § 273.5(a) (2001))1 and assault with
a deadly weapon or by means of force likely to produce great
bodily injury (Cal. Penal Code § 245(a)(1) (2000)).2 The jury
also found as “enhancements” that Butler used a deadly and
dangerous weapon and that he inflicted great bodily injury
during the commission of the crime. See Cal. Penal Code
§§ 12022(b)(1) (2003),3 12022.7(a) (2003).4
  1
   Cal. Penal Code § 273.5(a) provides:
        Any person who willfully inflicts upon a person who is his or
     her spouse, former spouse, cohabitant, former cohabitant, or the
     mother or father of his or her child, corporal injury resulting in
     a traumatic condition, is guilty of a felony, and upon conviction
     thereof shall be punished by imprisonment in the state prison for
     two, three, or four years, or in a county jail for not more than one
     year, or by a fine of up to six thousand dollars ($6,000) or by
     both that fine and imprisonment.
  2
    Cal. Penal Code § 245(a)(1) provides:
        Any person who commits an assault upon the person of
     another with a deadly weapon or instrument other than a firearm
     or by any means of force likely to produce great bodily injury
     shall be punished by imprisonment in the state prison for two,
     three, or four years, or in a county jail for not exceeding one year,
     or by a fine not exceeding ten thousand dollars ($10,000), or by
     both the fine and imprisonment.
  3
    Cal. Penal Code § 12022(b)(1) provides:
       Any person who personally uses a deadly or dangerous
     weapon in the commission of a felony or attempted felony shall
     be punished by an additional and consecutive term of imprison-
     ment in the state prison for one year, unless use of a deadly or
     dangerous weapon is an element of that offense.
  4
    Cal. Penal Code § 12022.7(a) provides:
                            BUTLER v. CURRY                           6437
                           B.    Sentencing.

   Under California’s DSL as it existed at the time Butler was
sentenced, “[w]hen a judgment of imprisonment is to be
imposed and the statute specifies three possible terms, the
court shall order imposition of the middle term, unless there
are circumstances in aggravation or mitigation of the crime.”5
Cal. Penal Code § 1170(b) (2005). The California Rules of
Court (“Rules”) effective at the time of Butler’s sentencing6
also provided that “[t]he middle term must be selected unless
imposition of the upper or lower term is justified by circum-
stances in aggravation or mitigation.” Cal. R. Ct. 4.420(a)
(1977). Under the Rules, “[c]ircumstances in aggravation and
mitigation must be established by a preponderance of the evi-
dence,” and “[s]election of the upper term is justified only if,
after a consideration of all the relevant facts, the circum-
stances in aggravation outweigh the circumstances in mitiga-
tion.” Rule 4.420(b). The Rules also specify a non-exhaustive
list of aggravating and mitigating factors, including factors

        Any person who personally inflicts great bodily injury on any
      person other than an accomplice in the commission of a felony
      or attempted felony shall be punished by an additional and con-
      secutive term of imprisonment in the state prison for three years.
   5
     Section 1170 of the California Penal Code was amended in January
2005 and again in March of 2007. See Cal. Penal Code § 1170 (2005) and
Cal. Penal Code § 1170 (2007). The relevant language in section 1170(b)
remained unchanged in the version that was passed in January 2005. In
contrast, the version that became effective on March 30, 2007, passed in
response to Cunningham, provides that: “[w]hen a judgment of imprison-
ment is to be imposed and the statute specifies three possible terms, the
choice of the appropriate term shall rest within the sound discretion of the
court.” Cal. Penal Code § 1170(b) (2007). All references to section
1170(b) are to the 2005 version — which was in effect at the time Butler’s
conviction became final in November 2005 — unless otherwise specified.
   6
     Rule 4.420 was amended substantially on May 23, 2007 in response to
Cunningham. See Cal. R. Ct. 4.420 (2007). All references are to the previ-
ous version in effect in November 2005 when Butler’s conviction became
final unless otherwise specified.
6438                   BUTLER v. CURRY
relating to the crime and factors relating to the defendant. See
Cal. R. Ct. 4.421, 4.423. Both the crimes of which Butler was
convicted specify three possible terms, so his sentencing was
governed by section 1170(b). See Cal. Penal Code
§§ 273.5(a), 245(a)(1).

   At Butler’s sentencing, the court indicated that it had “read
and considered the probation report in this case.” The court
then found that although Butler had one prior misdemeanor
offense, his lack of a significant prior record was a factor in
mitigation. The court noted that “on the other side of the coin
are factors in aggravation”: “the vulnerability of the victim
with her back turned to the defendant when she was attacked
from behind” and “the fact that [Butler] was on probation at
the time the crime was committed.”

   Butler’s counsel objected to the use of Butler’s probation-
ary status as an aggravating factor, arguing that “there is no
indication that he was noncompliant except for this.” The
court rejected this argument, and went on to conclude that the
aggravating factors “outweigh the factor in mitigation.” Based
on these findings, the court imposed the upper term of four
years in state prison for corporal injury to a spouse. The court
then also imposed sentences of one year and three years,
respectively, for the use of a deadly weapon and the infliction
of serious bodily injury enhancements, for a total of eight
years in state prison. On count two, assault with a deadly
weapon, the court imposed the middle term of three years as
well as the three-year enhancement for causing serious bodily
injury, but stayed imposition of the sentence.

  C.   State Direct Appeals and Post-Conviction Relief.

   On direct appeal, Butler raised a Sixth Amendment chal-
lenge to the imposition of an upper term sentence based on
facts found by a judge by a preponderance of the evidence,
rather than by a jury beyond a reasonable doubt. The Califor-
nia Court of Appeal initially held, on September 22, 2004,
                        BUTLER v. CURRY                      6439
that Butler’s “sentence was erroneous under compulsion of
Blakely v. Washington[, 542 U.S. 296 (2004),]” because
“[t]he court imposed the high term . . . based on factual find-
ings it made without a jury.”

   Shortly before the California Court of Appeal’s first deci-
sion on Butler’s direct appeal, the California Supreme Court
had decided People v. Black, 35 Cal. 4th 1238 (2005) (“Black
I”), in which it held that “the judicial factfinding that occurs
when a judge exercises discretion to impose an upper term
sentence . . . under California law does not implicate a defen-
dant’s Sixth Amendment right to a jury trial.” Id. at 1244. The
California Supreme Court granted review of the Court of
Appeal’s initial decision in Butler’s case and remanded with
directions to vacate and reconsider the appeal in light of Black
I. On September 28, 2005, the Court of Appeals reconsidered
its earlier ruling and held that Butler’s sentence did not violate
the Sixth Amendment. Butler did not appeal the Court of
Appeal’s second decision, but did file a petition for state post-
conviction relief in the California Supreme Court, which was
denied on the merits without comment or citation.

              D.   District Court Proceedings.

   In December 2006, Butler filed a petition for writ of habeas
corpus in federal district court, maintaining that his sentence
violated Blakely. Shortly thereafter, in January 2007, the
Supreme Court decided Cunningham. Cunningham addressed
a challenge to California’s DSL and concluded that “the mid-
dle term prescribed in California’s statutes, not the upper
term, is the relevant statutory maximum” for purposes of anal-
ysis under Apprendi v. New Jersey, 530 U.S. 466 (2000). 127
S. Ct. at 868. Because “the DSL authorize[d] the judge, not
the jury, to find the facts permitting an upper term sentence,”
it violated the Sixth Amendment. Id. at 871.

 [1] The State responded to Butler’s petition by filing a
motion to dismiss, arguing that Butler’s claim of sentencing
6440                   BUTLER v. CURRY
error was unexhausted. The State contended that, “because the
recent Cunningham decision casts petitioner’s [claim] in a
significantly different light, his petition should be dismissed
and proceedings stayed while petitioner returns to state court
to seek relief under Cunningham.”

   The magistrate judge recommended that the district court
deny the state’s motion because Cunningham “did not effect
an intervening change in federal law.” In its objections to the
magistrate judge’s recommendation, the State argued for the
first time that Cunningham constitutes a “new rule of consti-
tutional law” within the meaning of Teague v. Lane, 489 U.S.
288 (1989). The district court adopted the magistrate judge’s
recommendation and denied the motion to dismiss, holding,
inter alia, that the State’s “Teague argument fails.”

   Having failed in its effort at dismissal, the State filed an
answer to the first amended petition on May 16, 2007, in
which it maintained that granting relief to petitioner would
violate Teague. Moreover, the State argued, the California
Court of Appeal and the California Supreme Court’s decisions
did not unreasonably apply “clearly established” Supreme
Court precedent because Butler’s probation status falls within
the “recidivism” exception to Apprendi v. New Jersey and,
under California’s DSL, a trial court’s finding of a single
aggravating factor is sufficient to render a defendant eligible
for the upper term. The State further contended that any error
was harmless because the jury would have found the two
aggravating factors beyond a reasonable doubt. Butler filed a
traverse in response, contesting each of the State’s arguments.

   The magistrate judge recommended that the district court
grant a conditional writ of habeas corpus. The magistrate
judge determined that the failure to obtain a jury verdict on
the probation aggravating factor was harmless, but that the
state had not met its burden of demonstrating harmlessness
with regard to the “vulnerability of the victim” finding. The
                       BUTLER v. CURRY                       6441
district court adopted the magistrate judge’s recommendation
and granted a conditional writ of habeas corpus.

                        II.   Analysis.

                     A.   Retroactivity.

   In Cunningham, the Supreme Court addressed a Sixth
Amendment challenge to California’s DSL. The petitioner in
Cunningham was convicted of “continuous sexual abuse of a
child under the age of 14.” 127 S. Ct. at 860. That crime, like
the crimes of which Butler was convicted, was punishable
under California law by a lower, middle, or upper term. Id.
Finding several aggravating factors, the judge imposed an
upper term. Id. Observing that, under Cal. Penal Code
§ 1170(b) (2005), the judge was required to impose a middle
term sentence unless he found one or more aggravating fac-
tors, the Court held:

    In accord with Blakely, . . . the middle term pre-
    scribed in California’s statutes, not the upper term,
    is the relevant statutory maximum. Because circum-
    stances in aggravation are found by the judge, not
    the jury, and need only be established by a prepon-
    derance of the evidence, not beyond a reasonable
    doubt, the DSL violates Apprendi’s bright-line rule:
    Except for a prior conviction, any fact that increases
    the penalty for a crime beyond the prescribed statu-
    tory maximum must be submitted to a jury, and
    proved beyond a reasonable doubt.

Id. at 868 (internal quotation marks and citations omitted).
California’s DSL thus “violates a defendant’s right to trial by
jury safeguarded by the Sixth and Fourteenth Amendments.”
Id. at 860.

  The State argues that the Supreme Court’s holding in Cun-
ningham — that California’s DSL violates the Sixth Amend-
6442                        BUTLER v. CURRY
ment because it raises the statutory maximum based on facts
found by a judge, rather than a jury — is a “new rule” of con-
stitutional law and therefore cannot be applied retroactively
on collateral review under Teague v. Lane.7 When a State
raises the issue of retroactivity, “federal habeas courts must
apply Teague before considering the merits” of a claim. Beard
v. Banks, 542 U.S. 406, 412 (2004) (emphasis in original)
(internal quotation marks omitted). We therefore address the
Teague argument first.

   Under Teague, “old” rules of criminal procedure apply
“both on direct and collateral review, but a new rule is gener-
ally applicable only to cases that are still on direct review.”
Whorton v. Bockting, 127 S. Ct. 1173, 1180 (2007). Butler’s
conviction became final on November 7, 2005, when the time
for seeking direct review of the California Court of Appeal
decision in his case expired. See Caspari v. Bohlen, 510 U.S.
383, 390 (1994); Cal. R. Ct. 24(a), 28(b), 45(a). The decision
in Cunningham is thus a “new rule” that cannot be applied to
Butler’s habeas petition if “the result was not dictated by pre-
cedent” as of November 7, 2005. Teague v. Lane, 489 U.S. at
301 (emphasis in original).8 The “new rule” principle “vali-
dates reasonable, good-faith interpretations of existing prece-
dents made by state courts even though they are shown to be
contrary to later decisions.” Butler v. McKellar, 494 U.S. 407,
414 (1990).

  To determine whether precedent dictated the holding that
California’s DSL is inconsistent with the Sixth Amendment,
   7
     Teague was a plurality opinion, but the Teague rule was adopted by a
majority of the Court shortly thereafter in Penry v. Lynaugh, 492 U.S. 302
(1989). See Danforth v. Minnesota, 128 S. Ct. 1029, 1033 n.1 (2008).
   8
     A new rule may be applied on collateral review if it places certain pri-
mary conduct beyond the reach of the criminal law, or constitutes a “wa-
tershed” rule of criminal procedure “implicating the fundamental fairness
and accuracy of the criminal proceeding.” Saffle v. Parks, 494 U.S. 484,
495 (1990). Butler does not argue that either of these two exceptions
applies, and we do not address them.
                           BUTLER v. CURRY                           6443
we must “ascertain the legal landscape as it . . . existed
[before November 7, 2005] and ask whether the Constitution,
as interpreted by the precedent then existing, compel[led] the
rule.” Beard, 542 U.S. at 411(citation and internal quotation
marks omitted); see also Teague, 489 U.S. at 301 (“[A] case
announces a new rule when it breaks new ground or imposes
a new obligation on the States or the Federal Government.”).
Teague does not, however, require a habeas petitioner to show
that “the Supreme Court ha[s] decided a case involving identi-
cal facts, circumstances, and legal issues.” See Keating v.
Hood, 191 F.3d 1053, 1061 n.11 (9th Cir. 1999), overruled in
part on other grounds by Payton v. Woodford, 346 F.3d 1204,
1216 (9th Cir. 2003). Rather, when a general rule must be
applied in a new situation, “it can hardly be thought to have
created a new principle of constitutional law.” Tanner v.
McDaniel, 493 F.3d 1135, 1144 (9th Cir. 2007), cert. denied,
128 S. Ct. 722 (2007).9 In particular, in the context of apply-
ing rules of constitutional law to statutory schemes from dif-
ferent states, we have noted that “applying existing
constitutional rules to different state sentencing schemes
d[oes] not implicate Teague.” Beardslee v. Brown, 393 F.3d
1032, 1040 (9th Cir. 2004) (citing Stringer v. Black, 503 U.S.
222, 229 (1992) (holding that the Supreme Court’s conclusion
that California’s death penalty statute was a “weighing” stat-
   9
     Butler argues that we need not decide whether Cunningham announced
a “new rule” because his “petition relies not on Cunningham, but on his
rights to proof beyond a reasonable doubt and jury trial as established by
Apprendi, Blakely, and [United States v.] Booker[, 543 U.S. 220 (2005)].”
This distinction is irrelevant to our task: Whether Butler asks us to apply
to him a Supreme Court decision issued after his conviction became final,
or to announce independently the very holding that the Supreme Court
arrived at in a case decided after his conviction became final, we must
determine whether the result he requests was “dictated” by precedent
before his conviction was final. See Caspari v. Bohlen, 510 U.S. 383, 395-
96 (1994) (determining whether the result that the petitioner was arguing
for in his collateral review proceeding would require creation of a new
rule in violation of Teague). The pivotal question is thus the same either
way: did Apprendi, Blakely, and Booker compel the conclusion that Cali-
fornia’s DSL violates the Sixth Amendment?
6444                        BUTLER v. CURRY
ute, where the definition of “weighing” had been established
in a case involving a Mississippi statute, was not a new rule)).

   [2] Looking at the legal developments prior to Cunning-
ham, we conclude that the Supreme Court’s Sixth Amend-
ment case law at the time Butler’s conviction became final
compelled the conclusion that California’s DSL was unconstitu-
tional.10 First in the line of pertinent cases was Apprendi v.
New Jersey, 530 U.S. 466 (2000), which held that “ ‘any fact
(other than prior conviction) that increases the maximum pen-
alty for a crime must be charged in an indictment, submitted
to a jury, and proven beyond a reasonable doubt.’ ” Id. at 476
(quoting Jones v. United States, 526 U.S. 227, 243 n.6
(1999)). Next, Blakely v. Washington, 542 U.S. 296 (2004),
clarified that “the ‘statutory maximum’ for Apprendi purposes
is the maximum sentence a judge may impose solely on the
basis of the facts reflected in the jury verdict or admitted by
the defendant” and reaffirmed Apprendi’s “bright-line rule.”
Id. at 303 (emphasis in original). Finally, United States v.
Booker, 543 U.S. 220 (2005), held that the Federal Sentenc-
ing Guidelines were invalid because, as in Blakely, “ ‘the
jury’s verdict alone does not authorize the sentence. The
judge acquires that authority only upon finding some addi-
tional fact.’ ” Id. at 235 (quoting Blakely, 542 U.S. at 305).
Taken together, Apprendi, Blakely, and Booker, firmly estab-
lished that a sentencing scheme in which the maximum possi-
ble sentence is set based on facts found by a judge is not
consistent with the Sixth Amendment.

  That the California DSL squarely violated this principle —
and that the result in Cunningham was compelled by prece-
  10
     In determining whether a rule is “new” for Teague purposes, we may
also consider our own case law. See Leavitt v. Arave, 383 F.3d 809, 819
(9th Cir. 2004) (per curiam) (“[C]ircuit court holdings suffice to create”
an old rule under Teague. (internal quotation marks omitted)). In this case,
however, a review of Supreme Court precedent is sufficient to demon-
strate that the rule for which Butler argues is not new.
                        BUTLER v. CURRY                      6445
dent — is best illustrated by comparing the Washington sen-
tencing statute at issue in Blakely with California’s DSL. The
Washington law in Blakely provided that “[a] judge may
impose a sentence above the standard range if he finds ‘sub-
stantial and compelling reasons justifying an exceptional sen-
tence.’ ” 542 U.S. at 299. California’s DSL similarly required
imposition of the middle term unless the judge found factors
in aggravation or mitigation. See Cal. Penal Code § 1170(b);
Cal. R. Ct. 4.420(a). Like California’s DSL, Washington law
provided a non-exhaustive list of possible reasons for an
exceptional sentence, and stated that “a reason offered to jus-
tify an exceptional sentence [could] be considered only if it
t[ook] into account factors other than those which are used in
computing the standard range sentence for the offense,” i.e.,
factors other than those found by a jury beyond a reasonable
doubt. Blakely, 542 U.S. at 299, 304 (internal quotation marks
omitted); cf. Cal. R. Ct. 4.421, 4.423 (lists of factors in aggra-
vation and mitigation); id. 4.408(a) (judge may consider addi-
tional criteria); id. 4.420(d) (“A fact that is an element of the
crime upon which punishment is being imposed may not be
used to impose the upper term.”).

   A judge’s decision to impose an exceptional sentence under
Washington law was reversible if “there [wa]s insufficient
evidence in the record to support the reasons for imposing an
exceptional sentence.” Blakely, 542 U.S. at 299-300. A
judge’s sentencing decision under the DSL was also review-
able. See, e.g., People v. Osband, 13 Cal. 4th 622, 728 (1996)
(reviewing a sentence imposed under the DSL). Finally, like
a judge applying the California DSL, the Washington sentenc-
ing judge was not required to impose an exceptional sentence
if he found a single aggravating fact, but rather could make
a judgment that a lower sentence was appropriate based on all
the facts, as long as he provided sufficient reasons. Blakely,
542 U.S. at 305 n.8; cf. Cal. R. Ct. 4.420(b), (e).

  Examining the Washington law at issue in Blakely, the
Supreme Court recognized both that the judge had discretion
6446                   BUTLER v. CURRY
to determine whether to impose an exceptional sentence and
that there was not an exhaustive list of mitigating and aggra-
vating factors. Blakely, 542 U.S. at 305 & n.8. These factors
did not affect the Court’s conclusion that the Washington sen-
tencing scheme violated the Sixth Amendment. Id. Instead,
because the maximum possible penalty for the crime was set
based on facts that had been found by a judge and not by a
jury, the sentence was invalid. Id. Cunningham reiterated
these same points, rejecting arguments already disapproved in
Blakely. See 127 S. Ct. at 869 (noting that the Court had
already held in Blakely that “broad discretion to decide what
facts may support an enhanced sentence, or to determine
whether an enhanced sentence is warranted in any particular
case, does not shield a sentencing system” from the bright-
line rule of Apprendi).

   [3] In short, Cunningham did not add “ ‘any new elements
or criteria for’ ” determining when a state statute violates the
Sixth Amendment. Boyd v. Newland, 467 F.3d 1139, 1146
(9th Cir. 2006), cert. denied 127 S. Ct. 2249 (2007) (quoting
Murphy v. Dretke, 416 F.3d 427, 439 (5th Cir. 2005)); see
also Beardslee, 393 F.3d at 1040. It simply applied the rule
of Blakely to a distinct but closely analogous state sentencing
scheme. That the Supreme Court held for the first time that
California’s sentencing scheme violates the Sixth Amend-
ment does not render its decision in Cunningham a new rule.

   The State advances a number of objections to this conclu-
sion, but each fails for the same reason: the State cannot iden-
tify any relevant difference between the sentencing scheme in
Blakely and that in Cunningham. The State points, first, to the
fact that we have held that Apprendi, Blakely, and Booker
announced “new rules.” See Jones v. Smith, 231 F.3d 1227,
1236-37 (9th Cir. 2000) (Apprendi); Schardt v. Payne, 414
F.3d 1025, 1035-36 (9th Cir. 2005) (Blakely); United States
v. Cruz, 423 F.3d 1119, 1120 (9th Cir. 2005) (per curiam)
(Booker). But Apprendi, Blakely, and Booker were each suffi-
ciently distinguishable from the cases that preceded them that
                       BUTLER v. CURRY                     6447
courts might reasonably have disagreed as to the application
of precedent. And, of course, the status of Apprendi, Blakely,
and Booker as new rules has little bearing on whether they,
collectively, compelled the result in Cunningham.

   Second, the State maintains that the existence of two dis-
sents in Cunningham shows that not all reasonable jurists
would have felt compelled to hold that California’s sentencing
scheme violates the Sixth Amendment. Dissents to the deci-
sion announcing a rule are relevant to the new rule analysis,
but their existence does not alone “suffice[ ] to show that the
rule is new.” Beard, 542 U.S. at 416 n.5; see Boyd, 467 F.3d
at 1145-46 (holding that Johnson v. California, 545 U.S. 162
(2005), a case that engendered a dissent in the Supreme Court,
did not create a new rule). For one thing, dissents do not
always rest on the assertion that the precedents do not support
the legal rule applied by the majority. They are sometimes
used to argue for a modification or overruling of existing pre-
cedent, or to express an ongoing disagreement with an entire
line of cases. See, e.g., Desist v. United States, 394 U.S. 244,
258-59 (1969) (Harlan, J., dissenting) (arguing that Stovall v.
Denno, 388 U.S. 293 (1967), which dictated the result in
Desist, was wrongly decided and that new constitutional deci-
sions must be applied to all cases on direct review); Williams
v. United States, 401 U.S. 667, 677-81 (1971) (Harlan, J.,
concurring in part and dissenting in part) (continuing to argue
that new rules must be applied to all cases on direct review);
Walton v. Arizona, 497 U.S. 639, 674-75 (1990) (Brennan, J.,
dissenting), overruled by Ring v. Arizona, 536 U.S. 584
(2002) (adhering to his view “that the death penalty is in all
circumstances a cruel and unusual punishment”).

   Also, dissents often disagree with the majority’s application
of established legal principles to discrete factual circum-
stances, and do not suggest that the majority has adopted a
“new rule” of constitutional law. See, e.g., Rompilla v. Beard,
545 U.S. 374, 377, 385-86 & n.3 (2005) (holding, despite a
dissent, that the petitioner was entitled to habeas relief
6448                        BUTLER v. CURRY
because counsel’s failure to examine evidence that the gov-
ernment intended to present in aggravation at sentencing
phase violated the standard of Strickland v. Washington, 466
U.S. 668 (1984)). Neither variety of dissent indicates that
there are reasonable alternative interpretations of the constitu-
tional rule existing at the time they are written.

   In contrast, when the Supreme Court has relied in part on
dissents in earlier cases in applying Teague, the dissents in
question have addressed considerations pertinent to the
Teague analysis. See Beard, 542 U.S. at 414-16 (considering
whether the decisions in Mills v. Maryland, 486 U.S. 367
(1988), and McKoy v. North Carolina, 494 U.S. 433 (1990),
which held that the Constitution prohibits states from requir-
ing jurors to find mitigating factors unanimously, announced
a new rule, and pointing to the dissents in Mills and McKoy
as evidence that there was a significant difference between the
issues addressed in Mills and McKoy and earlier cases).11

   The dissents in Cunningham were not of the variety relied
on in Beard. Justice Kennedy’s Cunningham dissent, joined
by Justice Breyer, did not contend that Cunningham was
wrongly decided, but instead maintained that “the Apprendi
line of cases remains incorrect.” See Cunningham, 127 S. Ct.
at 872 (Kennedy, J., dissenting). The dissent then went on to
suggest a modification of the Apprendi rule for future cases
which would have limited it to facts related to the nature of
   11
      In Mills, for example, the dissenters argued that previous case law
controlled only the sentencing judge’s consideration of mitigating factors,
rather than the acts of individual jurors. 486 U.S. at 394 (Rehnquist, J.,
dissenting). In McKoy, the dissenters maintained that previous cases had
controlled only what evidence may be considered, not how it must be con-
sidered. 494 U.S. at 465-66 (Scalia, J., dissenting). Although the dissenters
were ultimately “wrong,” in the sense that their positions were rejected by
the majority of the court, they made arguments that the conclusions in
Mills and McKoy were not required by precedent, and identified actual, if
ultimately not legally significant, distinctions between these cases and
prior precedent.
                            BUTLER v. CURRY                            6449
the crime, rather than the nature of the offender, but did not
argue that its proposed modification was consistent with the
Court’s Sixth Amendment precedents. See id. at 872-73.
Instead, Justice Kennedy’s Cunningham dissent relied on the
dissents in Blakely. See id. at 872 (“As dissenting opinions
have suggested before, the Constitution ought not to be inter-
preted to strike down all aspects of sentencing systems that
grant judicial discretion with some legislative direction and
control.” (citing Blakely, 542 U.S. at 314) (dissenting opinion
of O’Connor, J.), and id. at 326-27 (dissenting opinion of
Kennedy, J.))). Because the dissent did not present an argu-
ment that Apprendi, Blakely, and Booker can be interpreted to
reach a result different from that reached in Cunningham, it
does not shed light on the Teague inquiry.

   Justice Alito’s dissent is similarly unhelpful to the State, as
that dissent also presented no argument that Blakely could be
applied in Cunningham to reach a different result. Instead,
Justice Alito, joined by Justices Kennedy and Breyer, con-
tended, primarily, that the majority misapprehended Califor-
nia law, not that the DSL, as the majority understood it,
passes constitutional muster under Apprendi, Blakely, and
Booker. Id. at 876-79 (Alito, J., dissenting). Moreover, the
dissent argued that the practical effect of the California DSL,
as Justice Alito understood it, was indistinguishable from the
federal sentencing system after Booker. The Cunningham
majority pointed out, however, that the dissent’s discussion
depended on assumptions about aspects of the operation of
the federal sentencing guidelines after Booker that had yet to
be established.12 See id. at 873. In this focus on the practical
   12
      In fact, subsequent Supreme Court cases have disproved Justice
Alito’s assumptions about judicial review of district court sentencing deci-
sions post-Booker. In particular, Justice Alito was mistaken in his view
that judicial review would effectively prevent district court judges from
substantially departing from the guidelines in the absence of any case-
specific facts. See Kimbrough v. United States, 128 S. Ct. 558, 575 (2007)
(holding that “it would not be an abuse of discretion for a district court to
6450                       BUTLER v. CURRY
effects of the California and federal sentencing schemes, Jus-
tice Alito’s dissent echoed a position rejected by the majority
in Blakely, see 542 U.S. at 320-22 (O’Connor, J., dissenting).
Further, to the extent that Justice Alito’s dissent suggested
that the existence of appellate review of the ultimate sentence
mitigates that principle, see Cunningham, 549 U.S. at 877-78,
it was, in essence, an argument for overruling Blakely, which
involved a sentencing scheme including judicial review, see
Blakely, 542 U.S. at 299-300. For these reasons, Justice
Alito’s Cunningham dissent does not suggest that reasonable
alternative interpretations of Blakely were available.

   In the end, the State’s position would require us to hold that
each time a rule of general applicability, such as that
announced in Blakely, is applied to a discrete circumstance, a
new rule of constitutional law is created. Not only is that
result inconsistent with the pertinent case law, it is not sup-
ported by the purposes of non-retroactivity on collateral
review. In Teague, the Supreme Court adopted Justice Har-
lan’s view that habeas “ ‘serves as a necessary additional
incentive for trial and appellate courts . . . to conduct their
proceedings in a manner consistent with established constitu-
tional standards.’ ” 489 U.S. at 306 (quoting Desist, 394 U.S.
at 262-63 (Harlan, J., dissenting)). Habeas courts can maintain
this incentive without applying new constitutional standards
to cases in which state courts had complied with “the constitu-

conclude when sentencing a particular defendant that the crack/powder
disparity yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s
purposes, even in a mine-run case”); id. at 570 (noting the government’s
position that, “as a general matter, courts may vary from Guidelines
ranges based solely on policy considerations, including disagreements
with the Guidelines” (internal quotation marks and alterations omitted));
see also Rita v. United States, 127 S. Ct. 2456, 2466 (2007) (explaining
that even application of a presumption of reasonableness does not render
the new Guideline regime unconstitutional because, unlike the regime in
Blakely, it does not “forbid[ ] a judge to increase a defendant’s sentence
unless the judge finds facts that the jury did not find”).
                        BUTLER v. CURRY                     6451
tional standards that prevailed at the time the original pro-
ceedings took place.” Id. To apply new rules to final state
court convictions would threaten important principles of final-
ity in criminal proceedings as well as of respect for state
courts. Id. at 308-10.

   [4] In this case, Apprendi, Blakely, and Booker made
“courts throughout the land” aware that sentencing schemes
that raise the maximum possible term based on facts not
found by a jury violate the constitutional rights of defendants.
Id. at 306. No principles of comity or federalism would be
served by refusing to apply this rule to functionally indistin-
guishable state sentencing schemes on collateral review. Cun-
ningham thus did not announce a new rule of constitutional
law and may be applied retroactively on collateral review.

                       B.   Exhaustion.

   The State also argues that Butler’s habeas petition must be
dismissed for failure to exhaust, because Cunningham consti-
tutes an intervening change in federal law that casts the legal
issue in a fundamentally different light. See Blair v. Califor-
nia, 340 F.2d 741, 745 (9th Cir. 1965). Before Teague, we
sometimes held a habeas petition unexhausted because of
changes in federal law. See, e.g., id. at 743-45 (holding that
an issue was not exhausted where Supreme Court subse-
quently decided Douglas v. California, 372 U.S. 353, 357
(1963) (holding that indigent defendants are entitled to coun-
sel in their first appeal as of right)); Davis v. California, 341
F.2d 982, 986 n.11 (9th Cir. 1965).

   After Teague, an intervening change in federal law that
casts the legal issue in a fundamentally different light is a
“new rule” that cannot be applied on collateral review under
any circumstances, regardless of whether the petitioner has
exhausted his state court remedies. In other words, after
Teague, the Douglas line of cases no longer serves any func-
tion. Where there is no new rule announced, the state court
6452                    BUTLER v. CURRY
has had a fair chance to address the issue when it was raised,
and there is no reason to require further exhaustion. We hold
that when a petitioner raises a claim in state court that is later
resolved in a case that announced no “new rule,” a petitioner
is not obligated to return to state court to exhaust his remedies
under that case.

                         C.   AEDPA.

   Butler’s petition was filed after April 24, 1996, so the pro-
visions of the Antiterrorism and Effective Death Penalty Act
apply to his petition. See Fields v. Brown, 503 F.3d 755, 763
(9th Cir. 2007) (en banc), cert. denied 76 U.S.L.W. 3555
(U.S. Apr. 14, 2008) (No. 07-8724). Under AEDPA, we can-
not grant habeas relief to Butler unless the State court’s deci-
sion in his case was “contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1). Supreme Court precedents that “qualify as an
old rule under [Teague] . . . constitute ‘clearly established
Federal law’ ” within the meaning of AEDPA. Williams v.
Taylor, 529 U.S. 362, 412 (2000). We therefore proceed from
the premise that the case law on a defendant’s Sixth Amend-
ment rights was clearly established when Butler’s conviction
became final and address only the other requirements of
AEDPA.

   “A state court decision is contrary to clearly established
federal law if the state court either applies a rule that contra-
dicts the governing law set forth by the Supreme Court or
arrives at a different result when confronted by a set of facts
that are materially indistinguishable from a decision of the
Supreme Court.” Sims v. Rowland, 414 F.3d 1148, 1151 (9th
Cir. 2005) (citing Williams v. Taylor, 529 U.S. at 405-06). An
unreasonable application of federal law results when a state
court “applies [Supreme Court] precedents to the facts in an
objectively unreasonable manner,” or unreasonably fails “to
extend the holding or legal principles of a Supreme Court
                       BUTLER v. CURRY                       6453
decision to a situation in which it should have controlled.” Id.
at 1152 (internal quotation marks omitted).

   In reviewing a state court decision under § 2254(d)(1), we
“look to the last reasoned decision of the state court as the
basis of the state court’s judgment.” Polk v. Sandoval, 503
F.3d 903, 909 (9th Cir. 2007). The California Court of Appeal
issued the last reasoned state court decision when it rejected
Butler’s direct appeal. In denying Butler’s challenge to his
sentence, the California Court of Appeal relied entirely on the
reasoning of the California Supreme Court in Black I. We
therefore look to the reasoning of Black I to determine
whether the AEDPA requirements have been met.

   [5] Black I reached its result — upholding the DSL — by
applying a rule of decision contrary to clearly established
Supreme Court precedent. The California Supreme Court
articulated the relevant question as

    whether a trial judge’s decision to impose an upper
    term sentence under the California determinate sen-
    tencing law involves the type of judicial factfinding
    that traditionally has been performed by a judge in
    the context of exercising sentencing discretion or
    whether it instead involves the type of factfinding
    that traditionally has been exercised by juries in the
    context of determining whether the elements of an
    offense have been proved.

Black I, 35 Cal. 4th at 1253-54. Applying that rule, the court
concluded that the upper term is the relevant statutory maxi-
mum, because California’s DSL “simply authorize[s] a sen-
tencing court to engage in the type of factfinding that
traditionally has been incident to the judge’s selection of an
appropriate sentence.” Id. at 1254. The California Supreme
Court so ruled even though a sentencing court “cannot impose
the upper term unless there is at least one aggravating factor.”
Id.
6454                   BUTLER v. CURRY
   The rule applied in Black I is nowhere to be found in
Supreme Court precedent. Instead, it parallels the position of
the dissenters in several of the Supreme Court’s sentencing
cases. See Booker, 543 U.S. at 235-36 (rejecting the dissent’s
reliance on the traditional authority of judges to engage in
factfinding as to matters relevant to sentencing); Apprendi,
530 U.S. at 535 (O’Connor, J., dissenting) (arguing that it is
acceptable to allow judges to engage in factfinding as to mat-
ters that have traditionally been treated as affecting punish-
ment rather than as elements); accord Black I, 35 Cal. 4th at
1270 (Kennard, J., concurring and dissenting) (“Nothing in
the high court’s majority opinions in Apprendi, Blakely, and
Booker suggests that the constitutionality of a state’s sentenc-
ing scheme turns on whether, in the words of the majority
here, it involves the type of factfinding that traditionally has
been performed by a judge.” (internal quotation marks omit-
ted)).

   [6] In fact, “the ‘statutory maximum’ for Apprendi pur-
poses is the maximum sentence a judge may impose solely on
the basis of the facts reflected in the jury verdict or admitted
by the defendant.” Blakely, 542 U.S. at 303. Rather than
applying this bright-line rule, Black I applied a “traditional
judicial factfinding” rule inconsistent with Supreme Court
precedent. Its decision was therefore “contrary to” the clearly
established law of the Supreme Court, and the requirements
of AEDPA are met. See Price v. Vincent, 538 U.S. 634, 640
(2003) (noting that a decision is contrary to clearly estab-
lished law if it “applies a rule” that contradicts Supreme Court
precedent).

               D.   Constitutional Violation.

  Our conclusion that the decision of the California Court of
Appeal was “contrary” to clearly established Supreme Court
precedent is not the end of our inquiry. Our power to grant the
writ of habeas corpus to a state inmate depends on his actually
being “in custody in violation of the Constitution or laws . . .
                         BUTLER v. CURRY                   6455
of the United States.” 28 U.S.C. § 2241(c)(3). Having held
that the requirements of AEDPA have been met, we must also
determine, applying a de novo review standard, whether there
has been a constitutional violation. See Frantz v. Hazey, 513
F.3d 1002, 1013 (9th Cir. 2008) (en banc) (holding that,
“[w]hen ‘the requirement set forth in § 2254(d)(1) is satisfied,
a federal court must then resolve the constitutional claim
without the deference AEDPA otherwise requires’ ” (quoting
Panetti v. Quarterman, 127 S. Ct. 2842, 2858 (2007)). We
therefore proceed to a de novo analysis of whether, under a
correct understanding of Supreme Court precedent, Butler’s
sentence violates the Sixth Amendment. The State contends
that Butler’s sentence does not violate the Constitution
because, under California law, the existence of a single aggra-
vating factor is sufficient to authorize an upper term sentence,
and the “probation” aggravating factor comes within the
exception for “prior convictions” created by Almendarez-
Torres v. United States, 523 U.S. 224 (1998).

   Almendarez-Torres held that the fact of a prior conviction
need not be pleaded in an indictment or proved to a jury
beyond a reasonable doubt. Id. at 244, 247. We agree that,
under California law, only one aggravating factor is necessary
to authorize an upper term sentence. So the probation factor
alone would suffice to render the sentence constitutional were
it found applicable in a manner consistent with the Sixth
Amendment. We conclude, however, that whether the defen-
dant was on probation at the time of commitment of a crime
does not come within the narrow Almendarez-Torres excep-
tion to the fact-finding requirements established in the
Apprendi line of cases and so cannot suffice to make Butler’s
sentence constitutional.

  1.   California law.

   The California Supreme Court revisited its decision in
Black I after a remand from the United States Supreme Court
for reconsideration in light of Cunningham. See People v.
6456                    BUTLER v. CURRY
Black, 41 Cal. 4th 799, 805 (2007) (“Black II”). Black II once
again upheld Black’s sentence, on the ground that, “under the
DSL[,] the presence of one aggravating circumstance renders
it lawful for the trial court to impose an upper term sentence.”
Id. at 815. Black II observed that, under Supreme Court prece-
dent, “as long as a single aggravating circumstance . . . has
been established in accordance with the requirements of
Apprendi and its progeny, any additional fact finding engaged
in by the trial court in selecting the appropriate sentence . . .
does not violate the defendant’s right to jury trial.” Id. at 812.
One of the aggravating factors in Black’s case was the exis-
tence of a prior conviction. The California Supreme Court
concluded, applying Almendarez-Torres, that that factor had
been established in a manner consistent with the Constitution;
so Black’s sentence was not unconstitutional. Id. at 816.

   Butler argues that we should not accept the Black II court’s
interpretation of the California DSL as requiring only a single
aggravating factor to authorize the upper term. As an initial
matter, Butler waived this argument by failing to raise it
either in the district court or in his brief on appeal, mentioning
it for the first time at oral argument. See Nw. Acceptance
Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 923 (9th Cir.
1988).

   Even were the issue not waived, however, Butler’s argu-
ment would fail. We are bound to accept a state court’s inter-
pretation of state law, except in the highly unusual case in
which the “interpretation is clearly untenable and amounts to
a subterfuge to avoid federal review” of a constitutional viola-
tion. Knapp v. Cardwell, 667 F.2d 1253, 1260 (9th Cir. 1982);
see Mullaney v. Wilbur, 421 U.S. 684, 691 n.11 (1975). The
California Supreme Court’s interpretation of the DSL is not
so inconsistent with prior case law or the statute itself as to
suggest that it is merely a subterfuge. Before Black II, the
California courts had frequently held that only a single aggra-
vating factor is required to support an upper term sentence.
See, e.g., People v. Osband, 13 Cal. 4th 622, 728 (1996); Peo-
                        BUTLER v. CURRY                     6457
ple v. Forster, 35 Cal. Rptr. 2d 705, 713 (Ct. App. 1994)
(“[A] single valid factor in aggravation is sufficient to justify
the imposition of the upper term.”); People v. Piceno, 241
Cal. Rptr. 391, 395 (Ct. App. 1987) (same). Although the
state courts before Cunningham were addressing a somewhat
different question — whether the trial court had abused its
discretion in selecting the upper term sentence from among
those available — it is consistent with these earlier cases to
hold that only one aggravating factor was necessary to set the
upper term as the statutory maximum. Indeed, it would be
strange if more aggravating factors were required to set the
upper term as the statutory maximum than are required to jus-
tify selection of the upper term once the maximum has been
raised.

   Further, although the California Rules of Court state that
“[s]election of the upper term is justified only if, after a con-
sideration of all the relevant facts, the circumstances in aggra-
vation outweigh the circumstances in mitigation,” Cal. R. Ct.
4.420(b) (emphasis added), the statute itself provides that “the
court shall order imposition of the middle term, unless there
are circumstances in aggravation or mitigation of the crime,”
Cal. Penal Code § 1170(b). The weighing language of the
Rules of Court can reasonably be interpreted as guiding a
judge’s discretion to select a term within the statutory maxi-
mum set by section 1170(b) after an aggravating factor has
been found. In short, California’s interpretation of the DSL is
not “clearly untenable.”

   [7] Having established that, under California law, only one
aggravating factor is necessary to set the upper term as the
maximum sentence, we turn to analyzing whether Butler’s
sentence was imposed in violation of the Constitution. The
Sixth Amendment does not prevent judges from “exercis[ing]
discretion — taking into consideration various factors relating
both to offense and offender — in imposing a judgment
within the range prescribed by statute.” Apprendi, 530 U.S. at
481. In imposing a sentence, judges may “implicitly rule on
6458                   BUTLER v. CURRY
those facts [they] deem[ ] important to the exercise of [their]
sentencing discretion.” Blakely, 542 U.S. at 309. For that rea-
son, if at least one of the aggravating factors on which the
judge relied in sentencing Butler was established in a manner
consistent with the Sixth Amendment, Butler’s sentence does
not violate the Constitution. Any additional factfinding was
relevant only to selection of a sentence within the statutory
range.

  2.   Probation and the “Prior Conviction” Exception.

   The trial court imposed an upper term sentence on Butler
based on two aggravating factors: his victim was particularly
vulnerable, and he was on probation at the time he committed
the assault. The State argues that Butler’s sentence does not
violate the Constitution because the fact that Butler was on
probation at the time of the crime was found in a manner con-
sistent with the Constitution. We cannot agree with the State’s
premise — that the narrow exception for prior convictions
extends to a defendant’s probationary status at the time of the
instant crime.

   In Almendarez-Torres, the Supreme Court determined that
the fact of a prior conviction for an aggravated felony need
not be pleaded in an indictment or proved to a jury beyond a
reasonable doubt. 523 U.S. at 247. Subsequent sentencing
cases, however, have substantially undermined the basis for
this conclusion. Distinguishing Almendarez-Torres, Apprendi
characterized the “prior conviction” exception as at best “an
exceptional departure from” historic sentencing practice, 530
U.S. at 487, and observed that it is “arguable that
Almendarez-Torres was incorrectly decided, and that a logical
application of our reasoning today should apply if the recidi-
vist issue were contested,” id. at 489-90. See also id. at 518-
19 (Thomas, J., concurring) (concluding that Almendarez-
Torres was wrongly decided); Shepard v. United States, 544
U.S. 13, 27-28 (2005) (Thomas, J., concurring in part and in
the judgment) (observing that “a majority of the Court now
                        BUTLER v. CURRY                      6459
recognizes that Almendarez-Torres was wrongly decided” and
suggesting that, “in an appropriate case, this Court should
consider Almendarez-Torres’ continuing viability”).

   [8] Nonetheless, the Supreme Court has not overruled the
Almendarez-Torres exception for prior convictions, continu-
ing to hold that “[o]ther than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt.” Apprendi, 530 U.S. at
490 (emphasis added); see also Booker, 543 U.S. at 244;
Blakely, 542 U.S. at 301. Concommittantly, we have repeat-
edly recognized our obligation to apply the Almendarez-
Torres exception, unless and until it is rejected by the
Supreme Court. See, e.g., United States v. Lopez, 500 F.3d
840, 848 (9th Cir. 2007), cert. denied, 128 S. Ct. 950 (2008);
United States v. Diaz-Argueta, 447 F.3d 1167, 1170 (9th Cir.
2006); United States v. Weiland, 420 F.3d 1062, 1079 n.16
(9th Cir. 2005).

   We are left, then, with the task of determining the outer
bounds of the “prior conviction” exception after Apprendi.
We find some guidance in Shepard, which addressed the kind
of evidence on which a court may rely in determining whether
a prior conviction constitutes a crime of violence for purposes
of the Armed Career Criminal Act of 1984 (“ACCA”). 544
U.S. at 15-16. Shepard noted Almendarez-Torres’ exception
for prior convictions, but also recognized that a district court’s
findings of fact about the basis for a prior guilty plea or con-
viction at some point “raise[ ] the concern underlying . . .
Apprendi,” that is that the Constitution “guarantee[s] a jury’s
finding of any disputed fact essential to increase the ceiling of
a potential sentence.” Id. at 25.

   Without delineating precisely the line between those facts
that come within the Almendarez-Torres exception and those
that do not, Shepard “avoid[ed] serious risks of unconstitu-
tionality” by “limit[ing] the scope of judicial factfinding”
6460                   BUTLER v. CURRY
under the ACCA to whether a prior guilty plea or jury verdict
necessarily constitutes a conviction for the “generic” crime at
issue. Id. at 25-26. Specifically, where the conviction is by
guilty plea, a judge may consider only “the statutory defini-
tion, charging document, written plea agreement, transcript of
plea colloquy, and any explicit factual finding by the trial
judge to which the defendant assented.” Id. at 16; see also
Taylor v. United States, 495 U.S. 575, 602, 610 (1990) (indi-
cating the documents which may permissibly be considered in
a case where conviction is by jury verdict). Shepard thus
strongly suggests that the Almendarez-Torres exception does
not extend to any and all facts related to a prior conviction.
Rather, to avoid a potential conflict with the Sixth Amend-
ment, Shepard limited the consideration of prior convictions
at judicial sentencing to those facts that can be established by
the “prior judicial record” of conviction.

   Heeding the Supreme Court’s cautions about Almendarez-
Torres and Shepard’s guidance, we have been hesitant to
broaden the scope of the prior conviction exception to facts
not apparent on the face of conviction documents. United
States v. Kortgaard, 425 F.3d 602, 610 (9th Cir. 2005) (con-
cluding that we must treat Almendarez-Torres as a “narrow
exception to the general rule”). Under our precedents, the
exception does not extend to qualitative evaluations of the
nature or seriousness of past crimes, because such determina-
tions cannot be made solely by looking to the documents of
conviction. See id. at 607 (holding that “seriousness” of past
crimes and “likelihood of recidivism” are not facts that come
within the “prior conviction” exception); Stokes v. Schriro,
465 F.3d 397, 404 (9th Cir. 2006) (holding that the determina-
tion whether the present offense is “strikingly similar” to a
past offense does not come within the “prior conviction”
exception).

  Nor does the Almendarez-Torres exception apply to past
convictions as a juvenile or to prior removal proceedings,
because those underlying proceedings lack full Sixth Amend-
                       BUTLER v. CURRY                    6461
ment protections. See United States v. Tighe, 266 F.3d 1187,
1193-95 (9th Cir. 2001) (“[T]he ‘prior conviction’ exception
to Apprendi’s general rule must be limited to prior convic-
tions that were themselves obtained through proceedings that
included the right to a jury trial and proof beyond a reason-
able doubt.” (citing Apprendi, 530 U.S. at 496)); United
States v. Covian-Sandoval, 462 F.3d 1090, 1097-98 (9th Cir.
2006), cert. denied, 127 S. Ct. 1866 (2007) (holding that prior
removal proceedings are not within the exception because
they “are civil, not criminal, lacking both juries and the rea-
sonable doubt standard”).

   Our case law on criminal penalties for illegal reentry is
especially instructive. In United States v. Salazar-Lopez, 506
F.3d 748 (9th Cir. 2007), cert. denied 2008 WL 1881475
(U.S. May 27, 2008) (No. 07-10561), we addressed a convic-
tion under 8 U.S.C. § 1326(b)(1), which raises the maximum
term for illegal reentry from two to ten years if the relevant
prior “removal [i]s subsequent to a conviction for commission
of . . . a felony.” The jury had found that Salazar-Lopez was
removed from the United States at some point, but was not
required to find the date of that removal. Salazar-Lopez, 506
F.3d at 751. We held that a district judge could determine
whether there was a prior felony conviction without commit-
ting Apprendi error, but that the timing of the subsequent
removal must be pleaded in an indictment and proved to a
jury beyond a reasonable doubt. Id. at 751-52. This was so,
even though the statutory maximum was based in part on the
fact and timing of a prior conviction reflected in conviction
documents, and even though the date of the later removal was
reflected in documents from an immigration court. In other
words, where the basis for the higher statutory maximum
depends on facts that occurred after the prior conviction and
is not evident on the face of conviction documents, applica-
tion of the higher statutory maximum violates Apprendi. Id.
at 752.

  In sum, our case law establishes three prerequisites for
applying the Almendarez-Torres exception. First, “[t]he fact
6462                        BUTLER v. CURRY
of a prior conviction is the only fact that both increases a pen-
alty beyond the statutory maximum and can be found by a
sentencing court.” Covian-Sandoval, 462 F.3d at 1097. Sec-
ond, the narrow prior conviction exception applies only to
facts directly reflected in the documents of conviction, not to
secondary “facts that are derived or inferred” from a prior
conviction or from the conviction documents. Kortgaard, 425
F.3d at 610. Third, as the prior conviction exception is justi-
fied by the reliability of court documents created as part of a
process with Sixth Amendment safeguards, it does not extend
to facts that may be proven only by reference to documents
that were not developed as a result of such a process. See
Covian-Sandoval, 462 F.3d at 1097-98; Tighe, 266 F.3d at
1195.

   [9] Applying these established principles to the determina-
tion of a defendant’s current probation status, we conclude
that such status does not come within the narrow prior convic-
tion exception. That the defendant was initially sentenced to
probation should be ascertainable from the conviction docu-
ments and, we may assume, would be a fact coming within
the prior conviction exception.13 The fact that a defendant was
  13
     Indeed, we have permitted judges to make factual findings regarding
the sentence initially imposed for a prior conviction, which is apparent on
the face of conviction documents. For example, under Almendarez-Torres,
a finding by a judge of a prior conviction for an aggravated felony can be
the basis for raising the maximum term in an illegal reentry case under 8
U.S.C. § 1326(b), see United States v. Calderon-Segura, 512 F.3d 1104,
1111 (9th Cir. 2008), and aggravated felonies are often defined in terms
of the length of the sentence imposed, see, e.g., 8 U.S.C. § 1101(a)(43)(F)
(“a crime of violence . . . for which the term of imprisonment [is] at least
one year”); id. § 1101(a)(48)(B) (“Any reference to a term of imprison-
ment or a sentence with respect to an offense is deemed to include the
period of incarceration or confinement ordered by a court of law regard-
less of any suspension of the imposition or execution of that imprisonment
or sentence in whole or in part.”).
   In contrast, we have never held that the amount of time ultimately
served, or the defendant’s status as a prisoner at the time of the crime —
                           BUTLER v. CURRY                         6463
on probation at the moment of the current crime, however, is
not reflected in the documents of a prior conviction nor, for
that matter, may it be conclusively inferred from those docu-
ments.

   Under California probation law, for example, a judge
retains the authority to modify the terms of an individual’s
probation at any time, including terminating probation early
or extending it for a longer term. California Penal Code
§ 1203.3(a) provides:

        The court shall have authority at any time during
     the term of probation to revoke, modify, or change
     its order of suspension of imposition or execution of
     sentence. The court may at any time when the ends
     of justice will be subserved thereby and when the
     good conduct and reform of the person so held on
     probation shall warrant it, terminate the period of
     probation, and discharge the person so held.

A probation term can therefore be terminated early, or be
extended, or be revoked as a result of a probation violation.
See, e.g., People v. Butler, 105 Cal. App. 3d 585, 587 (Cal.
Ct. App. 1980) (describing early release from probation after
determination that probationer was totally disabled); People v.
Cookson, 54 Cal. 3d 1091, 1097 (1991) (extending probation
for nonwillful failure to pay restitution). Such changes would
not appear in the original conviction documents, as they
would occur later.

facts analogous to the probation factor in this case — come within the
exception. Although some of our cases have stated generally that “crimi-
nal history” determinations under U.S.S.G. § 4A1.1 come within the prior
conviction exception, we have never so held in a case involving subsec-
tions (d) and (e) of that Guideline, which assign points for committing a
crime while on probation or while incarcerated and for committing a crime
within two years of release from prison, respectively. See, e.g., United
States v. Hernandez-Castro, 473 F.3d 1004, 1007 (9th Cir. 2007); United
States v. Martin, 278 F.3d 988, 1006 (9th Cir. 2002).
6464                       BUTLER v. CURRY
   As a result, the fact that an individual was sentenced to a
term of probation at the time of a prior conviction — a fact
that may be reflected in conviction documents of the kind
approved by Shepard — is not sufficient to prove that he was
on probation at the time of the current crime. That determina-
tion — like the timing of a prior removal in Salazar-Lopez —
can only be made by drawing inferences from the prior con-
viction documents and by considering facts and circumstances
that occurred after the prior conviction.

   [10] The fact of having been terminated from probation,
placed on extended probation, or having probation revoked is,
of course, likely to be recorded in court documents. But like
a removal proceeding or juvenile adjudication, probation
revocation hearings are not conducted with the safeguards that
attend a criminal conviction. See, e.g., People v. Shepherd, 60
Cal. Rptr. 3d 616, 619 (Ct. App. 2007) (for revocation of pro-
bation, a violation must be proved only by a preponderance
of the evidence). Due process does not require that they be so
conducted. See Gagnon v. Scarpelli, 411 U.S. 778, 787-90
(1973); Morrissey v. Brewer, 408 U.S. 471, 480 (1972).
Requests to modify, extend, or terminate probation may be
attended by even fewer procedural formalities than probation
revocation hearings, which can lead to incarceration. See, e.g.,
Cookson, 54 Cal. 3d at 1096-97 (probation may be extended
in circumstances under which it would not be constitutional
to revoke probation). We are therefore convinced that the fact
of being on probation at the time of a crime does not come
within the “prior conviction” exception and must be pleaded
in an indictment and proved to a jury beyond a reasonable
doubt.14
  14
    Our conclusion that probation status at the time of the instant crime
does not come within the “prior conviction” exception does not suggest
that petitioners will always, or even often, obtain relief when a judge,
rather than a jury, has made such a finding. As we discuss further below,
Apprendi errors are harmless when we can ascertain that a judge was pre-
sented with sufficient documents at sentencing — including the original
conviction documents and any documents evidencing modification, termi-
nation, or revocation of probation — to enable a reviewing or sentencing
court to conclude that a jury would have found the relevant fact beyond
a reasonable doubt. See Salazar-Lopez, 506 F.3d at 755.
                            BUTLER v. CURRY                            6465
  We are aware that decisions of several of our sister circuits
suggest that whether a defendant was on probation at the time
of the crime is a fact that comes within the prior conviction
exception and so may be found by a judge by a preponderance
of the evidence. See, e.g., United States v. Corchado, 427
F.3d 815, 820 (10th Cir. 2005); United States v. Williams, 410
F.3d 397, 399, 402 (7th Cir. 2005); United States v. Fagans,
406 F.3d 138, 141-42 (2d Cir. 2005). We do not find these
cases helpful in analyzing the issue before us.

   As far as we can ascertain from the opinions, our sister cir-
cuits were not asked to consider whether the fact of being on
probation is distinct from other facts associated with a prior
conviction. Rather, they were faced only with general
Apprendi challenges to multiple findings about an individu-
al’s criminal history. See Corchado, 427 F.3d at 820 (holding
that the prior conviction exception extends generally to “sub-
sidiary findings” about a prior conviction); Williams, 410 F.3d
at 402 (holding that the district court did not err in making
“findings as to the fact of his prior convictions or as to the
nature of those convictions”); Fagans, 406 F.3d at 141-42
(holding generally that facts about “the conviction itself and
the type and length of a sentence imposed” come within
Almendarez-Torres). Insofar as these cases held only that the
question whether the defendant was originally sentenced to
probation at the time of conviction comes within the
Almendarez-Torres exception, we do not disagree, for the rea-
sons we have explained. Insofar as these cases from other cir-
cuits suggest that the defendant’s status as a probationer at the
time of the instant crime is within the exception, that result
cannot be squared with this circuit’s case law, for the reasons
we have explained.15 And as the cases do not clearly distin-
  15
    Some of our sister circuits have also taken a broader view of the
Almendarez-Torres exception, permitting judicial factfinding as to facts
that we have held do not come within the Almendarez-Torres exception.
See, e.g., Williams, 410 F.3d at 399, 402 (including fact of juvenile adjudi-
cations in the prior conviction exception). Moreover, the circuits that have
6466                        BUTLER v. CURRY
guish the two issues, they contain no reasoning about why
post-conviction probation status comes within the prior con-
viction exception.

  [11] We therefore conclude that the Sixth Amendment was
violated when Butler’s maximum possible term was raised
based on facts, other than a prior conviction, that were not
admitted or proved to a jury beyond a reasonable doubt.

                         E.    Harmlessness.

   Butler is entitled to relief only if the sentencing error in his
case is not harmless. See Washington v. Recuenco, 126 S. Ct.
2546, 2552 (2006) (holding that sentencing errors are subject
to harmless error analysis). Applying Brecht v. Abrahamson,
507 U.S. 619 (1993), we must determine whether “the error
had a substantial and injurious effect on [Butler’s] sentence.”
Hoffman v. Arave, 236 F.3d 523, 540 (9th Cir. 2001) (internal
quotation marks omitted). Under that standard, we must grant
relief if we are in “grave doubt” as to whether a jury would
have found the relevant aggravating factors beyond a reason-
able doubt. O’Neal v. McAninch, 513 U.S. 432, 436 (1995).
Grave doubt exists when, “in the judge’s mind, the matter is
so evenly balanced that he feels himself in virtual equipoise
as to the harmlessness of the error.” Id. at 435.

   Further, in conducting harmless error review of an
Apprendi violation, we may consider evidence presented at
sentencing proceedings. But “we do not consider new admis-
sions made at sentencing in our harmless error inquiry,”
Salazar-Lopez, 506 F.3d at 755 (citing United States v. Jor-

concluded that probation status is within the prior conviction exception
have not explicitly held, as we have, that juvenile adjudications do not
come within the exception, or that “facts that are derived or inferred” from
conviction documents must be found by a jury. See Kortgaard, 425 F.3d
at 610; cf. Corchado, 427 F.3d at 820 (judge can make “subsidiary find-
ings” based on conviction documents).
                           BUTLER v. CURRY                           6467
dan, 291 F.3d 1091, 1097 (9th Cir. 2002)); see also United
States v. Nordby, 225 F.3d 1053, 1061 n.6 (9th Cir. 2000),
overruled on other grounds by United States v. Buckland, 289
F.3d 558, 568 (9th Cir. 2002) (en banc).16

   Under California law, as we have explained, only one
aggravating factor is necessary to set the upper term as the
maximum term. Any Apprendi error therefore will be harm-
less if it is not prejudicial as to just one of the aggravating fac-
tors at issue.

   Here, the district court noted that it is impossible to know
what the trial court would have done had it found only one
aggravating factor. It concluded that the Sixth Amendment
violation therefore could not be harmless unless it did not
affect either of the aggravating factors upon which the judge
relied. With regard to a Sixth Amendment sentencing viola-
tion, however, the relevant question is not what the trial court
would have done, but what it legally could have done. After
one aggravating factor was validly found, the trial court
legally could have imposed the upper term sentence. That the
judge might not have done so in the absence of an additional
factor does not implicate the Sixth Amendment, as that con-
   16
      The parties have brought to our attention United States v. Zepeda-
Martinez, 470 F.3d 909 (9th Cir. 2006), in which it appears that this court
did consider a concession made at sentencing in holding that an Apprendi-
error was harmless. Id. at 913 (making reference to the defendant’s failure
to contest the date of his removal at sentencing). Salazar-Lopez, however,
was decided after Zepeda-Martinez and reiterates our long-standing rule
that admissions at sentencing are not relevant to an Apprendi harmless
error analysis. Salazar-Lopez, 506 F.3d at 755. Moreover, in Zepeda-
Martinez, there was “overwhelming” evidence demonstrating the date of
Zepeda’s removal, without regard to any admission by the defendant. 470
F.3d at 913 (the government introduced a warrant of removal indicating
the date of Zepeda’s removal and Zepeda himself submitted the first page
of the same document in a pre-trial filing). At best, then, Zepeda-Martinez
stands for the proposition that a defendant’s failure at sentencing to dis-
pute a particular fact may be considered in a harmless error analysis when
there is overwhelming additional evidence of the relevant fact.
6468                   BUTLER v. CURRY
sideration concerns only the imposition of a sentence within
an authorized statutory range.

   With these principles in mind, we turn to the aggravating
factors that form the basis for Butler’s sentence.

  1.   Vulnerable Victim.

   [12] The state trial court found that Daria Butler was a par-
ticularly vulnerable victim because “she was attacked from
behind.” Under California law, vulnerable means “ ‘defense-
less, unguarded, unprotected, accessible, assailable, one who
is susceptible to the defendant’s criminal act.’ ” People v.
Weaver, 58 Cal. Rptr. 3d 18, 27 (Ct. App. 2007) (quoting
People v. Smith, 156 Cal. Rptr. 502, 503 (Ct. App. 1979)). A
victim is “particularly” vulnerable only if he is vulnerable to
a “special or unusual degree, to an extent greater than in other
cases.” People v. Loudermilk, 241 Cal. Rptr. 208, 214 (Ct.
App. 1987). A victim is thus not “particularly” vulnerable
where all victims of the crime of conviction are vulnerable in
the same manner. See People v. Bloom, 190 Cal. Rptr. 857,
865 (Ct. App. 1983) (stating that “[a]ll victims of drunk driv-
ers are ‘vulnerable victims’ ”).

   There is little doubt, based on the evidence presented at
trial, that the jury would have concluded beyond a reasonable
doubt that Daria Butler was attacked from behind. Butler
never contested the evidence showing that Daria’s wounds
were to the back of her head, and the jury’s verdict demon-
strates that it believed Daria’s version of the incident. But
after examining California case law on the “particularly vul-
nerable” victim aggravating factor, we have grave doubt
about whether a jury would have found that Daria was a par-
ticularly vulnerable victim of the crime of domestic assault
(Cal. Penal Code § 273.5) because she was attacked from
behind.

  In the overwhelming majority of cases, “particularly vul-
nerable victims” have had inherent personal characteristics
                            BUTLER v. CURRY                             6469
that, sometimes in combination with the manner in which the
crime was committed, render them more vulnerable than other
victims. See, e.g., People v. Bishop, 204 Cal. Rptr. 502, 505
(Ct. App. 1984) (victims were very young and of small stat-
ure); People v. McGlothin, 79 Cal. Rptr. 2d 83, 87 (Ct. App.
1998) (the victims were particularly vulnerable because they
were elderly and were attacked in a parking lot late at night);
People v. Karsai, 182 Cal. Rptr. 406, 416 (Ct. App. 1982)
(victim was young and physically weak); id. (“While age and
physical traits are not the only factors which may indicate par-
ticular vulnerability, they are the most obvious.”).

   The California courts have in a few cases relied on aspects
of the status of the victim that are more changeable than age
or physical frailty, but have done so only when the victim was
seriously, if only temporarily, incapacitated. People v. Hoo-
ver, 92 Cal. Rptr. 2d 208, 215-16 (Ct. App. 2000) (extremely
intoxicated victim in domestic violence case); People v.
White, 172 Cal. Rptr. 612, 618 (Ct. App. 1981) (shooting a
victim already incapacitated from earlier gunshot), abrogated
on other grounds by People v. Scott, 9 Cal. 4th 331, 353 n.
16 (1994); Loudermilk, 241 Cal. Rptr. at 214 (sleeping vic-
tim); Smith, 156 Cal. Rptr. at 503 (sleeping victims). We
found no case in which attacking a victim from behind was
the sole basis for a finding of particular vulnerability.

   Here, there is no evidence that at the time of the crime
Daria was less able than other victims to ward off attacks
because of any such disability or incapacitation. Indeed, there
was evidence from which a jury could conclude that Daria
was generally a physically capable individual, as there was
testimony at trial from both Daria and Butler that she had
physically attacked Butler in the past.17 A jury might have
   17
      We note that, in pointing to the fact that Daria had engaged in physical
fights with Butler in the past, we do not mean to suggest that Daria was
not clearly a victim of Butler’s crime, or that she is in any way at fault for
not having defended herself successfully in this instance. We mean only
to demonstrate that she did not have any inherent physical characteristics
that would render her less capable of defending herself than most victims
of assault.
6470                        BUTLER v. CURRY
concluded that having one’s back turned is similar to being
asleep in the sense that both are temporary states, and that in
each case the defendant takes advantage of a moment of
greater assailability. But they are not so similar that we can
say with confidence, particularly in light of the many cases
focused on characteristics such as age and physical frailty,
that a jury would conclude that an individual with her back
turned is a “particularly vulnerable victim.”

   [13] Moreover, as we have already discussed, a victim must
be not only vulnerable, but “particularly” vulnerable in rela-
tion to other victims of the same crime. See, e.g., People v.
Piceno, 241 Cal. Rptr. 391, 394 (Ct. App. 1988) (holding that
it was error to apply the particularly vulnerable victim factor
to a conviction for vehicular manslaughter because, while
“[n]o one could possibly deny the victim here was vulnera-
ble[,] . . . all victims of vehicular manslaughter . . . were vul-
nerable”); People v. Flores, 171 Cal. Rptr. 777, 778-79 (Ct.
App. 1981) (applying particularly vulnerable victim aggrava-
tor because of the victim’s young age was inappropriate
because all victims of the crime of oral copulation with an
individual under 16 are young).18 The particularly vulnerable
victim aggravating factor was applied to Butler’s conviction
for domestic violence under Cal. Penal Code section 273.5. In
interpreting section 273.5, the California Court of Appeal has
   18
      The State argues that a recent California Court of Appeal case has lim-
ited the rule that a victim is only particularly vulnerable when other vic-
tims of the offense are not vulnerable in the same manner. See People v.
Weaver, 58 Cal. Rptr. 3d 18, 29 (Ct. App. 2007) (holding that victims of
drunk driver were particularly vulnerable because driver was traveling in
the wrong direction at night with her lights off). Weaver, however, pur-
ported to apply the rule that a victim must be particularly vulnerable, hold-
ing that most victims of vehicular manslaughter are not as vulnerable as
the victims were in that case. See id. Moreover, Weaver, like all of the
cases we have cited, is a California Court of Appeal case, and cannot over-
rule the many cases that have reached a different result on this issue. See,
e.g., Piceno, 241 Cal. Rptr. at 394; People v. McNiece, 226 Cal. Rptr. 733,
739 (Ct. App. 1986), overruled on other grounds by People v. Flood, 18
Cal. 4th 470 (1988)); Bloom, 190 Cal. Rptr. at 865.
                            BUTLER v. CURRY                            6471
noted that it was the purpose of the legislature in criminaliz-
ing domestic violence to protect individuals who are in a vul-
nerable position. See People v. Mora, 59 Cal. Rptr. 801, 804-
05 (Ct. App. 1996). In other words, it is in the nature of
domestic violence that its victims are vulnerable, because of
their close relationship with their attacker, their attacker’s typ-
ically greater physical strength, and their isolation in their
homes. As a result, a jury could have concluded that Butler
was not more vulnerable than other victims of domestic vio-
lence because she was attacked from behind.19

   [14] In sum, we are left with “grave doubt” as to whether
a jury would have found, beyond a reasonable doubt and
based solely on the circumstance of being attacked from
behind, that Daria was a “particularly vulnerable” victim of
domestic violence. The Apprendi error was therefore not
harmless with regard to the first aggravating factor. See
O’Neal, 513 U.S. at 445 (“[W]e conclude that, when a habeas
court is in grave doubt as to the harmlessness of an error that
affects substantial rights, it should grant relief.”).

  2.    Probationary Status.

   [15] Whether a jury would have found Butler’s probation-
ary status beyond a reasonable doubt turns out to be, on the
record in this case, a difficult question to answer. The record
before the district court does not reveal what evidence on the
probation issue was presented to the state trial court. We
therefore remand to the district court for an evidentiary hear-
ing on that question.
  19
     In concluding that allowing a judge to find the “particularly vulnerable
victim” factor was not harmless, we do not hold that the trial court was
wrong as a matter of California law when it found that Daria was a partic-
ularly vulnerable victim because she was struck from behind. We hold
only that a jury properly instructed on California law and applying a rea-
sonable doubt standard could well have found otherwise.
6472                    BUTLER v. CURRY
   The state trial court opened the sentencing proceeding by
stating, “I’ve read and considered the probation report in this
case.” After statements from the prosecutor and defense coun-
sel, the judge found that Daria Butler was a particularly vul-
nerable victim and that Butler “was on probation at the time
the crime was committed.” In response to the judge’s second
finding, Butler’s lawyer suggested that the probation aggra-
vating factor be stricken because “there is no indication that
he was noncompliant except for this.”

   The statement of defense counsel at sentencing suggests
that Butler acknowledged, or at least did not dispute, that he
was on probation at the time of the crime. Even assuming,
however, that defense counsel’s statement was sufficiently
specific as to constitute an admission, we may not consider it
in determining whether the Apprendi error in Butler’s sen-
tencing was harmless. See Salazar-Lopez, 506 F.3d at 755.

   We are left, then, to determine whether the evidence pre-
sented by the prosecution at sentencing is sufficient to render
the error harmless. Unfortunately, the record simply does not
reveal what that evidence was. Having reviewed all the sub-
missions to the district court in this case, we have not found
a probation report or any other document that reflects Butler’s
probationary status at the time of the crime. At oral argument,
the government acknowledged that it did not submit the pro-
bation report read by the sentencing judge to the district court.
We thus cannot be certain what evidence was presented to the
state trial court on the question of Butler’s probationary sta-
tus. Yet, to determine whether an Apprendi error was harm-
less we must examine the whole record, including the
evidence presented by the government at sentencing. We
therefore cannot make our determination without further fact-
finding as to what evidence was presented at sentencing.

   [16] We recognize that neither of the parties has requested
an evidentiary hearing on this issue. Further factfinding on
this issue is necessary, however, not to assist either of the par-
                            BUTLER v. CURRY                           6473
ties in meeting a burden of proof as to harmlessness, but to
assist the court in making an accurate determination. See
Frantz, 513 F.3d at 1023 (remanding to district court for evi-
dentiary hearing to determine circumstances in which in
chambers conference in absence of the petitioner was con-
ducted); see also Mancuso v. Olivarez, 292 F.3d 939, 949 n.4
(9th Cir. 2002) (“[W]hether a trial error had a substantial and
injurious effect is not to be analyzed in terms of burdens of
proof.”). We therefore vacate the grant of a writ of habeas
corpus to Butler and remand for an evidentiary hearing on
what evidence was presented to the state trial court in support
of the allegation that Butler was on probation at the time of
his crime.

                           CONCLUSION

  For the foregoing reasons, the judgment of the district court
is AFFIRMED in part, VACATED in part, and
REMANDED for proceedings not inconsistent with this opin-
ion.20

   Each party shall bear its own costs on appeal.
  20
     Butler also contends that he must be resentenced under California law
as it existed at the time of his initial sentencing. Following the decision
in Cunningham, the California legislature amended its statutes such that
imposition of the lower, middle, or upper term is now discretionary and
does not depend on the finding of any aggravating factors. See Cal. Penal
Code § 1170(b) (2007). In People v. Sandoval, 41 Cal. 4th 825 (2007), the
California Supreme Court addressed the appropriate procedure for resen-
tencing individuals who had been sentenced under the prior version of the
law, and concluded that it need not decide whether the 2007 amendments
to the penal code were retroactive, because it could simply judicially “re-
form” the previous law to require sentencing in accordance with the prin-
ciples of the 2007 amendments. Id. at 849.
   Butler argues that applying this judicial reformation of the law violates
the ex post facto principles contained in the Due Process Clause of the
Fourteenth Amendment. See Bouie v. City of Columbia, 378 U.S. 347,
352-55 (1964). As Butler acknowledges, however, this question is con-
trolled by United States v. Dupas, 419 F.3d 916 (9th Cir. 2005), in which
we held that retroactive application of the remedial opinion in Booker does
not violate the Due Process Clause. Id. at 921.